Filed 07/17/19                                   Case 19-21640                                         Doc 77




            1    Dean T. Kirby, Jr. 090114
                 Roberta S. Robinson 099035
            2    KIRBY & McGUINN, A P.C.
                 707 Broadway, Suite 1750
            3    San Diego, California 92101-5393
                 Telephone: (619) 685-4000
            4    Facsimile: (619) 685-4004

            5    Attorneys for Creditor
                 Hall Mortgage Fund, LP
            6

            7                          UNITED STATES BANKRUPTCY COURT

            8                           EASTERN DISTRICT OF CALIFORNIA

            9                                    SACRAMENTO DIVISION

           10    In re                                         Case No.     19-21640
           11    DEBORA LEIGH                                  Chapter 13
                 MILLER - ZURANICH
           12                                                  CERTIFICATE OF SERVICE
                                       Debtor.
           13
           14

           15            I, Jacquelyn Wilson, declare under penalty of perjury that the following facts are
           16    true and correct: I am a resident of the State of California and over the age of 18 years
           17    and not a party to or interested in the above-entitled matter. I am an employee of Kirby
           18    & McGuinn, A P.C., and my business address is 707 Broadway, Suite 1750, San Diego,
           19    California 92101. On July 17, 2019, I served the following document(s):
           20                 NOTICE OF APPEARANCE, REQUEST FOR NOTICE AND
                               REQUEST FOR ADDITION OR AMENDMENT TO MAILING
           21                  MATRIX
           22    ///
           23    ///
           24    ///
                                                           1
                                                 NOTICE OF APPEARANCE
Filed 07/17/19                                 Case 19-21640                                           Doc 77




            1    by:
                       □      MAIL: by placing a true copy(ies) thereof in a sealed envelope(s) in the
            2                 outgoing mail tray located in my office for deposit in the United States
                              mail, with postage fully prepaid, addressed as shown below. I am readily
            3                 familiar with the business practice at my place of business for collection
                              and processing of outgoing mail with the U.S. Postal Service that same
            4                 day in the ordinary course of business.

            5          □      PERSONAL SERVICE: by personally serving by hand delivery in an
                              envelope(s) addressed as shown below:
            6
                       □      OVERNIGHT DELIVERY: by enclosing, a true copy (ies) in a sealed
            7                 FedEx envelope(s) addressed as shown below.

            8          □      VIA ELECTRONIC MAIL: by transmitting via e-mail to the address(s)
                              shown below:
            9          ■      VIA ECF FILING: by electronically mailing to the parties that are
                              registered or otherwise entitled to receive electronic notices in this case
           10                 pursuant to the Electronic Filing Procedures in this District.
           11          Per this Court’s Roster of Users Consenting to Electronic Service
           12           I declare under penalty of perjury under the laws of the State of California that
                 the foregoing is true and correct.
           13
           14    DATED: July 17, 2019                      KIRBY & McGUINN, A P.C.

           15
                                                           By: /s/ Jacquelyn Wilson
           16                                                Jacquelyn Wilson
           17

           18

           19

           20

           21

           22
           23

           24
                                                        2
                                              NOTICE OF APPEARANCE
